GARDNER, J.—
(Dissenting.) — While the holding of the majority determines the result in the case, yet it does not settle any question of law, as the majority do not concur in the opinion of Justice Sayre, but only in the conclusion. This is to be regretted in view of the importance of the question involved. I am unable to agree with the majority, and therefore respectfully dissent.
As I view it, if the commissioners’ court of Greene county may lawfully appropriate the funds of the county in part payment for paving the streets surrounding the square of the town of Eutaw, then it must logically follow that they could with equal consistency appropriate the funds of the county for the whole payment thereof.
I am wholly unable to find any authority, either express or implied, for the commissioners’ court of Greene county to appropriate the funds of the county in the payment in whole or in part of the pavement of the streets of the town of Eutaw. I forego the writing of my views at length, but cite, as somewhat bearing on the question, the following cases: City of Huntsville v. Madison County, 166 Ala. 389, 52 South, 326, 139 Am. St. Rep. 45; Benton v. City of Girard, 168 Ala. 175, 52 South. 842; McCain v. State, 62 Ala. 138; Wiggins v. Skeggs, 171 Ala. 492, 54 South. 756; Board *180of Revenue of Jefferson County v. Birmingham, 172 Ala. 138, 54 South. 757, in connection with State ex rel. City of Tuscaloosa v. Tuscaloosa County, 173 Ala. 724, 54 South. 763; Com’rs’ Court, Pike Co., v. City of Troy, 173 Ala. 442, 56 South. 131, 274, Ann. Cas. 1914A, 771.
I am of the opinion that the decree of the chancellor is correct, and should he affirmed.